129 U.S. 464 (____)
LIVERPOOL AND GREAT WESTERN STEAM COMPANY
v.
INSURANCE COMPANY OF NORTH AMERICA.
No. 6.
Supreme Court of United States.

Appeal from the Circuit Court of the United States for the Eastern District of New York.
This case was argued and decided with that of Liverpool & Great Western Steam Co. v. Phenix Ins. Co., supra, and was substantially like it, except that the through bills of lading were for transportation by the New York Central and Hudson River Railroad Company and the Guion Line Steamship Company from Buffalo in the State of New York to Liverpool via New York. The Circuit Court's findings of fact, conclusions of law and opinion are printed in 22 Blatchford, 372, and in 22 Fed. Rep. 715.
Decree affirmed.
Mr. Chief Justice FULLER and Mr. Justice LAMAR were not members of the court when this case was argued, and took no part in its decision.